Per Curiam.

Appellants were entitled to have the trial court instruct the jury in accordance with the principle enunciated in paragraph three of the syllabus of Sowers v. Schaeffer (1951), 155 Ohio St. 454, which provides:
“The rule of valuation in a land appropriation proceeding is not what the property is worth for any particular use but what it is worth generally for any and all uses for which it might be suitable, including the most valuable uses to which it can reasonably and practically be adapted.”
Inasmuch as it is clear from the record in this case that the trial court refused to so instruct the jury over objection by counsel for appellants, we determine that there is error prejudicial to appellants and that the judgment of the Court of Appeals should be reversed. See, also, Cincinnati & Springfield Ry. Co. v. Longworth (1876), 30 Ohio St. 108; Bd. of County Commrs. v. Thormyer (1959), 169 Ohio St. 291.

Judgment reversed.

Taft, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan, and Corrigan, JJ., concur.